Citation Nr: 0314259	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  97-34 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected degenerative joint disease of 
the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected degenerative joint disease of 
the cervical spine.

3.  Entitlement to an initial compensable evaluation for 
service-connected patellar pain syndrome of the left knee.

4.  Entitlement to an initial compensable evaluation for 
service-connected status-post compartment syndrome release of 
the left thigh.

5.  Entitlement to an initial compensable evaluation for 
service-connected urticaria.


ATTORNEY FOR THE BOARD

C. Kammel, Counsel


INTRODUCTION

The veteran had active duty from February 1985 to July 1985, 
from November 1987 to March 1992, and from May 1993 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

In his substantive appeal dated in December 1997, the veteran 
appears to raise the issue of entitlement to a total rating 
for compensation purposes based on individual 
unemployability.  This matter is referred to the RO for 
appropriate action.


REMAND

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to treatment of his lumbar 
spine, cervical spine, left knee, 
left thigh, and urticaria 
disabilities.  Provide the appellant 
with release forms and ask that a 
copy be signed and returned for any 
health care provider identified.  
Upon receipt of the necessary 
authorization, the RO should obtain 
records from each private health 
care provider the appellant 
identifies.  Please obtain all VA 
outpatient treatment reports, dating 
from April 2002, from the VA Medical 
Center in Louisville, Kentucky, and 
associate them with the claims file.  
If these records can not be obtained 
and there is no evidence that they 
do not exist, inform the appellant 
of the records that cannot be 
obtained, including what efforts 
were made to obtain them.  Allow an 
appropriate period of time within 
which to respond. 

2.  After the above requested 
development has been completed and 
any additional medical records have 
been associated with the claims 
files, the RO should schedule the 
veteran for VA orthopedic and 
neurological examinations by the 
appropriate specialists in order to 
determine the current severity of 
his service-connected lumbar spine, 
cervical spine, left knee and left 
thigh disabilities.  Any indicated 
studies, including X-rays, should be 
performed.  The claims file, along 
with all additional evidence 
obtained pursuant to the 
instructions above, must be made 
available to the examiners for 
review.  The examiners must 
specifically indicate that they have 
reviewed the claims file.  
The examiners should identify any 
objective evidence of pain in the 
lumbar and cervical spine, left knee 
and left thigh. With respect to the 
subjective complaints of pain, the 
examiners are requested to 
specifically comment on whether pain 
is visibly manifested on movement; 
and the presence or absence of any 
other objective manifestation that 
would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-
connected lumbar and cervical spine, 
left knee and left thigh 
disabilities.  In addition, the 
examiners should carefully elicit 
all of the veteran's complaints and 
offer opinions as to whether there 
is adequate pathology present to 
support the level of each of the 
veteran's subjective complaints, 
including, weight bearing pain and 
difficulty at work due to lumbar and 
cervical spine pain, left knee pain 
and left thigh pain.  
Also, the examiners should identify 
all functional impairment due to the 
lumbar and cervical spine, left knee 
and left thigh disabilities to 
include functional impairment due to 
pain (including pain on repeated 
use), weakness, excess fatigability, 
and incoordination.  If feasible, 
such findings should be expresseded 
in degrees of additional loss of 
motion of the lumbar and cervical 
spine, left knee and left thigh.  If 
the veteran alleges flare-ups of the 
lumbar and cervical spine, left knee 
and left thigh, the examiners 
should, to the extent possible, 
provide an assessment of the 
functional impairment present during 
flare-ups of the lumbar and cervical 
spine, left knee and left thigh.  
The physicians should also provide 
an opinion concerning the impact of 
the aforementioned disabilities on 
his ability to work.  A complete 
rationale for all opinions expressed 
must be provided in the examination 
reports.  

3.  The RO should schedule the 
veteran for a VA examination by a 
dermatologist to determine the 
current severity and manifestations 
of his service-connected urticaria.  
The examiner must indicate that a 
review of the claims files was made.  
The examiner should be requested to 
specifically comment on the presence 
of any exfoliation, exudation, 
and/or itching involving an exposed 
or nonexposed surface or small area, 
extensive lesions, crusting, marked 
disfigurement, and involvement of 
any systematic or nervous 
manifestations.  The examiner should 
indicate if the veteran's urticaria 
is exceptionally repugnant.  
The examiner must also identify what 
percent of the veteran's entire body has 
involvement of urticaria, whether more 
than topical therapy was required during 
the previous 12 month period, and whether 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs are required, and 
if so, for what duration. 

4.  Thereafter, the RO should 
readjudicate the issues on appeal.   If 
any benefit sought is not granted, the 
veteran should be provided a supplemental 
statement of the case, and afforded the 
appropriate period of time to respond.  
Thereafter, the case should be returned 
to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





